Citation Nr: 1610455	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss. 
 
2. Entitlement to initial rating in excess of 0 percent for essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran was a member of the Florida Army National Guard from 1978 to 2009, and he had active duty service from January 1979 to May 1979, June 1990 to January 1991, February 2003 to August 2003, and August 2007 to October 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

The Veteran testified before the Board at an August 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial rating in excess of 0 percent for bilateral hearing loss and entitlement to initial rating in excess of 0 percent for essential hypertension.  The Board finds new VA examinations should be conducted to determine the current severity of the Veteran's conditions.  At the August 2014 Board hearing, the Veteran testified that both disabilities have worsened since they were last subject to VA examination in 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Additionally, as the claim is being remanded the Board finds the opportunity should be taken to obtain any outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire the Veteran's VA treatment records that have not been associated with the claims file as they may be material to his claims.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

2. Following completion of item (1), schedule the Veteran for appropriate VA examinations to determine the current severity and extent of the Veteran's bilateral hearing loss and hypertension.  The examiners must review the claims folder in conjunction with the examinations.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

All examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




